Title: To John Adams from Hezekiah Balch, 21 December 1795
From: Balch, Hezekiah
To: Adams, John



Sir,
Philada.— Decembr. 21st.— 1795

Learning in our country has been hitherto sadly neglected—Those of us who wish to promote it, are very poor—Providence has inclined the hearts of a number to help us—I intend to wait on the members of Congress with our subscription—
We have understood, that you, Sir, are very friendly to the promotion of learning—
Your name at our subscription, would be of unbounded service—
I am, Sir, with profound respect your most obednt. & very humble servt.

Hezekiah Balch